Citation Nr: 1826216	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  10-30 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

Entitlement to service connection for a left knee disability, to include as secondary to a service-connected right knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Kleponis, Associate Counsel



INTRODUCTION

The appellant served on active duty in the United States Marine Corps from March 1983 to April 1988.  

This matter originally came to the Board of Veteran's Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied a rating in excess of 10 percent for right knee degenerative joint disease, status post anterior cruciate ligament reconstruction and medial menisectomy, and a January 2010 rating decision from the VA RO in Montgomery, Alabama, which denied service connection for a left knee disability.  As set forth above, jurisdiction remains with the Montgomery RO.  

In a July 2017 decision, the Board denied a rating in excess of 10 percent for right knee degenerative joint disease with limitation of flexion, status post anterior cruciate reconstruction and medial meniscectomy; granted a separate 20 percent rating for right knee degenerative joint disease with limitation of extension, status post anterior cruciate reconstruction and medial meniscectomy; and granted a separate 10 percent rating for symptomatic removal of the right semilunar cartilage.  The Board remanded the claim of service connection for a left knee disability for additional evidentiary development.  

In an August 2017 rating decision, the RO effectuated the Board's July 2017 decision.  The RO assigned the 20 percent rating directed by the Board for limitation of right knee extension, effective May 13, 2008.  The RO, however, assigned a combined 10 percent rating for limitation of flexion of the right knee and symptomatic removal of semilunar cartilage effective April 30, 1988, rather than the separate ratings awarded by the Board, stating that regulations prohibited the assignment of separate ratings.  But see Lyles v. Shulkin, 2017 U.S. App. Vet. Claims LEXIS 1704 (Nov. 29, 2017) (separate ratings can be assigned for knee disabilities when none of the symptomatology overlaps and the separate rating is based on additional disabling symptomatology; this includes separate ratings based on limitation of flexion (DC 5260), limitation of extension (DC 5261), lateral instability or recurrent subluxation (DC 5257), and meniscal conditions (DCs 5258, 5259)).  Finally, in the August 2017 rating decision, the RO granted service connection for right knee scars and assigned an initial noncompensable rating, effective April 30, 1988.  

In November 2017, the appellant filed a VA Form 21-0958, Notice of Disagreement with the August 2017 rating decision, indicating disagreement with the 20 percent rating assigned for limitation of extension, the zero percent rating assigned for scars, and the 10 percent rating assigned for the combined 10 percent rating for limitation of flexion and symptomatic removal of a semilunar cartilage.  

The Board notes that the part of the August 2017 rating decision that effectuated the Board's decision to assign a 20 percent rating for limitation of extension is not appealable to the Board.  Rather, if the Veteran was dissatisfied with the rating assigned, his avenue for relief was to seek review by the United States Court of Appeals for Veterans Claims (Court).  38 U.S.C.A. § 7104(b); 38 C.F.R. § 20.1100. 

The remaining issues raised in the notice of disagreement are, however, appealable.  Because the Board's decision expressly assigned a 10 percent rating for limitation of extension and a separate 10 percent rating for symptomatic removal of the semilunar cartilage, the RO's combination of those disabilities into a single 10 percent rating is appealable, as is its decision in the first instance to assign a zero percent rating for scars.  

Generally, the filing of a notice of disagreement confers jurisdiction on the Board and the next step is for the Agency of Original Jurisdiction (AOJ) to issue a Statement of the Case.  See Manlincon v. West, 12 Vet. App. 238 (1999).  However, because the Board's review of the record reveals that the RO is still taking action on these issues, the Board will not exercise formal jurisdiction over them at this time.  

This matter is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant contends that service connection is warranted for his left knee disability.  He asserts that his left knee arthritis and meniscal tear are either directly related to his active service, secondarily caused by overcompensating for his already service connected right knee disability, or aggravated beyond their normal progression by overcompensation as a result of his service connected right knee disability.  After a review of the record, the Board finds that further evidentiary development is necessary prior to adjudicating this claim.  

After the completion of the most recent Supplemental Statement of the Case, but prior to the return of the appellant's case to the Board, the appellant submitted a letter in January 2018 indicating that he is currently receiving private treatment for his left knee at the Andrews Sports Medicine & Orthopedic Center in Birmingham, Alabama.  While the file does contain some records of the appellant's treatment from this private treatment facility, these records are not recent.  The appellant indicated in his letter that he had submitted a signed release of information form, although this is not contained in the appellant's electronic file.  As these records are potentially relevant to the appellant's claims, VA has a duty to undertake the necessary efforts to obtain them.  38 C.F.R. § 3.159(c).

A review of the appellant's MRI from September 2008 reveal diagnoses of moderate degenerative cartilage loss with a defect of the medial femoral condyle, an unstable tear through the medial meniscus, and abnormalities of the medial collateral ligament (MCL) and medial patellar retinaculum.  The radiology report indicates that the abnormalities to the MCL and medial patellar retinaculum suggest a remote medial knee injury.  The appellant's service treatment records do indicate that he suffered an in-service left knee injury in October 1984.  

A VA examination in November 2009 addressed the issue of direct service connection.  However, while the opinion attributed the left knee disability to normal wear and tear, it does not address the opinion offered in the September 2008 MRI report that the appellant's left knee disabilities are suggestive of a remote medial knee injury.  

The RO obtained VA medical opinions in October 2017 and February 2018 to provide an opinion on whether the appellant's left knee disability was causally related to his active service, to include as secondary to or aggravated by his service-connected right knee disability.  The Board finds the October 2017 opinion inadequate as it does not address the potential issue of aggravation.  The February 2018 examination, while it does address the issue of aggravation, only addressed the appellant's diagnosis of arthritis.  The examiner failed to indicate whether the appellant's medial meniscus tear and ligament abnormalities, as identified on the MRI discussed above, were causally related to or aggravated by his service-connected right knee disability.  

Therefore, considering this evidence, the Board finds that a new examination is necessary to provide an opinion as to the nature and etiology of the appellant's left knee disability.  This opinion should address whether it is at least as likely as not that the appellant's left knee disability is directly related to the appellant's active service, to include a 1984 patellar contusion.  The opinion should also address whether the appellant's left knee disability is secondarily related to the appellant's service connected right knee disability, to include his competent and credible lay testimony that since the incurrence of his right knee disability, he has overcompensated on the left knee.  The opinion should also address whether the appellant's left knee disability is aggravated beyond the normal progression of the injuries because of his service connected right knee disability, to include a discussion of the appellant's competent and credible lay testimony that since the incurrence of his right knee disability he has overcompensated on the left side.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain the appellant's private treatment records from Andrews Sports Medicine & Orthopedic Center, identified in his January 2018 letter.  If the release form from the appellant's January 2018 letter is not available, the AOJ should attempt to obtain an authorization to release medical information from the appellant.  Any continuing VA treatment records should also be associated with the file.  

2.  The appellant should be afforded a VA examination to determine the nature and etiology of his left knee disability, to include diagnosed arthritis, left meniscal tear, abnormalities of the left MCL and medial patellar retinaculum, as shown by his September 2009 MRI results.  If examination reveals other abnormalities of the left knee, the cause of these should be discussed as well.  The entire claims folder must be provided to the examiner for review in connection with the examination.  

After examining the appellant, taking his medical history, considering his lay statements that he has overcompensated on the left side for years due to his service connected right knee disability, and reviewing the claims folder, the examiner should provide an opinion, with supporting rationale, as to whether it is at least as likely as not that the appellant's left knee disabilities are causally related to his active service or any incident therein, to include a 1984 patellar contusion.  

If not, the examiner should provide an opinion, with supporting rationale, as to whether the appellant's left knee disabilities are causally related to or aggravated by the appellant's service-connected right knee disability.  In providing the rationale for that opinion, the examiner should discuss the appellant's statements that since the incurrence of his right knee disability, he has overcompensated on the left side.  

3.  After the above development has been completed, and after conducting any additional development deemed necessary, the RO should review all the evidence of record in adjudicating the appellant's remaining claims on appeal.  If the appellant's claim remains denied, he and his representative should be provided with a supplemental statement of the case and an opportunity to respond.

The case should then be returned to the Board for appropriate appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




